Bigelow, J.*
The origin of the culvert and the purpose for which it was constructed at the time it was first built were wholly immaterial to the question at issue between the parties at the trial. The inquiry was as to its condition, and the mode in which the surface above it was wrought and used, at the time when the injury was done to the plaintiff. This was a distinct and independent proposition of fact, upon which the intent of the defendants in building the culvert several years before could throw no light. It would rather seem to distract the attention of the jury from the real point at issue by raising a collateral and irrelevant inquiry. By the instructions given to the jury, the whole case was made to turn on the construction, condition and use of the culvert, and the surface above it, at, the time of the accident. To render a verdict for the plaintiff, the jury must have found that the place where the accident happened was within the limits of that part of the highway wrought and prepared by the defendants for public travel; that, being so wrought and prepared, persons travelling along the line of the highway were induced to come upon and pass over it; that, after it had *506been so used for public travel, the defendants had repaired it; and that, in consequence of these acts of the defendants, it had actually become part of the path or track usually travelled by the public in passing over the road. Under these instructions, no inquiry concerning the object for which the defendants originally built the culvert would have been material or proper. It must have been found to have been adopted and incorporated as a part of the highway, wrought, intended and used for public travel at the time when the accident occurred, without regard to the purpose or design of its original construction.
It does not appear by the facts stated in the bill of exceptions that the plaintiff was injured while passing from the house of Bartlett to the highway. It is stated that she was passing along the highway from the house of Bartlett towards a house in South Street. Nor does it appear that any question was raised at the trial as to the right of the plaintiff to recover on the ground that, at the time of the accident, she was not in the use of the highway in the same manner and for the same purposes as other travellers. Exceptions overruled.

 Dewey, J. did not sit in this case.